             Case 2:21-mj-30004-DUTY ECF No. 1, PageID.1 Filed 01/06/21 Page 1 of 5

                                                                  AUSA:      Andrew Picek                    Telephone: (3 I 3) 226-9100
AO 91 (Rev. 11/11) Criminal Complaint                  Special Agent:        Shaun Kahanec, FBI              Telephone: (313) 426-3866

                                              UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Eastern District of Michigan
United States of America
   V.
Corey Alexander Mills
                                                                               Case No. 21-30004
                                                                               Judge: Unassigned
                                                                               Filed: January 6, 2021 at 1:02 pm
                                                                               CMP USA v Mills




                                                        CRIMINAL COMPLAINT

           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

           On or about the date(s) of                   December I, 2020                in the county of ____.:._W ay n..::.
                                                                                                                       e ___ in the
                                                                                                                        c...:::.1...:..:
----'E""a"'s'-"te:c.:r.:..:n___ District of      Michigan      , the defendant(s) violated:
                Code Section                                                  Offense Description
18 U.S.C. §922(g)(l)                                        Felon in Possession of a Fi rearm




         This criminal complaint is based on these facts:
See attached affidavit




D     Continued on the attached sheet.


                                                                                  Shaun Kahanec, FBI, Special Agent
                                                                                                 Printed name and title
Sworn to before me and signed in my presence
and/or by reliable electronic means.

Date: Jan uary 6, 2021                                                                             Judge ·s signature

City and state: Det r oit, Michigan                                        Hon. C urtis Ivy, Jr.. U nited States Magistrate Judge
                                                                                                 Printed name and title
 Case 2:21-mj-30004-DUTY ECF No. 1, PageID.2 Filed 01/06/21 Page 2 of 5




            AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

      I, Shaun Kahanec, having been duly sworn, state as follows:


1.    I am a Special Agent with the Federal Bureau ofInvestigation        and have been
so employed since 2008. I am currently assigned to the Detroit field office, assigned
to the Violent Gang Task Force (VGTF) and charged with investigating gangs and
narcotics   trafficking. Prior to my present      assignment,    I was     assigned   to
the Detroit field office where I investigated counterterrorism matters.


2.    I am submitting this affidavit in support of a criminal complaint alleging
that COREY MILLS has violated Title 18, United States Code Section 922(g),
"F elon in Possession of a Firearm". Because this affidavit is being su bmitted for the
limited purpose of establishing probable cause in support ofa criminal complaint, I
have not included each and every fact known to me concerning th is investigation. I
have set forth only the facts that I believe are necessary to establish probable cause
to believe the defendant committed the offense alleged in the complaint.

3.    This affidavit is based on my personal knowledge as well as information
provided to me by other law enforcement officers and witnesses.


4.    On December 21,2020, I received information that
MILLS had possessed a handgun at a liquor store located on Chalmers Street in the
city of Detroit, Michigan on December 1,2020 and was arrested by Detroit Police
Officers.

4.     The following is based on my conversations with the arresting officers, review
of reports, and review of the body worn camera and in-car video footage from the
 Case 2:21-mj-30004-DUTY ECF No. 1, PageID.3 Filed 01/06/21 Page 3 of 5




Detroit Police officers for the date of December 1, 2020. At approximately 11:30
p.m., officers arrived at the liquor store and observed MILLS standing at the front
counter. Officers observed a heavy object consistent with the shape of a handgun
weighing down MILLS' front right jacket pocket. As MILLS began walking toward
the exit, officers asked MILLS aboutthe weed in his pocket that they overheard him
talking about. MILLS attempted to exit the store with his right side pressed against
the counter and told the officers he only had marijuana on his person. The officers
asked MILLS what was in his front right jacket pocket. MILLS appeared to avoid
his front right jacket pocket by reaching into his front left jacket pocket and then into
his right pants pocket. Officers again asked MILLS what was in his front right jacket
pocket. MILLS then reached his right hand in his front right jacket pocket as he
walked past the officers and appeared to be gripping the object in his front right
jacket pocket. Officers immediately detained MILLS' right hand while he had it in
his front right jacket pocket. Officers could feel MILLS' right hand gripping a pistol.
A black Glock 19, 9 millimeter pistol, serial number BRNR022, containing 15 live
roun ds was recovered from MILLS' front right jacket pocket. MILLS cou ld not
produce a valid CPL and stated to the officers that he is a convicted felon.


5.    MILLS has been previously convictedof2         felonies:
          • 2014: 3rd circuit court, Detroit for controlled su bstance-
      delivery/manufacture    marijuana/synthetic equivalents .
           • 2016: US District Court, Eastern District of Michigan for felon in
      possession ofa firearm. (Mills was recently released from prison forthis
      offense and is currently on Supervised Release in the Eastern District of
      Michigan, a violation warrant is active against him forthesame        conduct).
 Case 2:21-mj-30004-DUTY ECF No. 1, PageID.4 Filed 01/06/21 Page 4 of 5




6.    On January 05,2020, based on infonnation that I provided, Alcohol Tobacco
and Firearms (ATF) Special Agent Michael Jacobs, an Interstate Nexus Expert,
reviewed the history of the above-noted firearm and a preliminary examination
indicates that the firearm was most likely manufactured      outside the state of
Michigan and thus, had traveled in interstate commerce.


7.    Based on my training, experience, and infonnation provided in this affidavit,
I believe that COREY MILLS violated Title 18, U.S.c. Section 922(g)(1).



                                                    /;:v-~
                                                  -S1fau~
                                                   Special Agent, FBI

Subscribed and sworn
before me this 6th day of January 2021




Honorable Curtis Ivy, Jr.
United States Magistrate Judge
Dated:    January 6, 2021
               Case 2:21-mj-30004-DUTY ECF No. 1, PageID.5 Filed 01/06/21 Page 5 of 5


                                                                             AUSA:    Andrew Picek                    Telephone: (313) 226-9100
AO 441 (Rev. 11/11) Arrest Warrant                                Special Agent:      Shaun Kahanec, FBI              Telephone: (313) 426-3866

                                           UNITED STATES DISTRICT COURT
                                                                            for the
                                                            Eastern District of Michigan

United States of America
   v.
Corey Alexander Mills
                                                                                      Case No. 21-30004
                                                                                      Judge: Unassigned
                                                                                      Filed: January 6, 2021 at 1:02 pm
                                                                                      CMP USA v Mills (kcm)


                                                              ARREST WARRANT

To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
                                 "-- r"""' e;..c ..,__y"""Al..c: e;;..;; .;;..;;xa� ncc.de"'- r;;..;; ...;:M =i l;;;;;l s"--____________________________,
(name ofperson to be arrested) _Co
who is accused of an offense or violation based on the following document filed with the court:


D Indictment       D Superseding Indictment D Information D Superseding Information [l) Complaint
D Probation Violation Petition D Supervised Release Violation Petition Oviolation Notice D Order of the Court
This offense is briefly described as follows:
18 U.S.C. 922 (g) (1) Felon in Possession of a Firearm




Date: January 6, 2020
                                                                                                      Issuing officer's signature

City and state: Detroit, Michigan
                                                                                                        Printed name and title


Return

          This warrant was received on (date) ________, and the person was arrested on (date) _                                       _______
at (city and state) _______________

Date:
                                                                                                     Arresting officer •s signature
                                                                                ----------- - -------···---- -------------- ---------
                                                                                                       Printed name and title

Distribution: Original Court - ]copy U.S. Marshal- 2 copies USA
